Citation Nr: 0116305	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  98-03 460	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), effective from March 11, 
1997 to August 3, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 10 percent rating, effective from March 
11, 1997.  

In September 1999 the veteran testified at a videoconference 
hearing at the RO, before a Member of the Board.  In December 
1999 the Board remanded this matter to the RO for further 
evidentiary development.  By January 2000 rating decision, 
the RO granted a 100 percent rating for the veteran's PTSD, 
effective from August 4, 2000.  In a statement dated in 
February 2001, the veteran indicated a desire to continue his 
appeal for a rating in excess of 10 percent, effective from 
March 11, 1997 to August 3, 2000.  


FINDING OF FACT

On May 30, 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2000).  

On May 30, 2001 the Board received, from the veteran a 
clarification that he did not want a hearing before the 
Board, as well as a letter in which the veteran essentially 
indicated that he did not want to continue the claim for 
obtaining "back pay" from March 1997 to August 2000, 
acknowledging that he already had a 100 percent rating for 
his service-connected disability.  The Board therefore finds 
that the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


 



